Citation Nr: 0706632	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to July 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his April 2004 
notice of disagreement, the veteran requested a hearing 
before a Decision Review Officer (DRO).  In May 2005, his 
representative withdrew the hearing request.  


FINDINGS OF FACT

The veteran's sole service-connected disability, PTSD (rated 
70 percent), is not shown to be of such nature and severity 
as to preclude his participation in any substantially gainful 
employment.


CONCLUSION OF LAW

A TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§  
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In a July 2003 letter (prior to the rating on appeal), the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  While the veteran did 
not receive any notice regarding the effective date of an 
award (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), as the 
appeal seeking TDIU is being denied, any questions regarding 
the effective date of an award are moot.
 
Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  Additionally, VA attempted to 
contact the veteran's last employer (in July 2003) to obtain 
any pertinent information regarding the reason for the 
veteran's termination of employment.  It was determined that 
the business closed.  VA arranged for the veteran to be 
examined. The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

In essence, the veteran alleges that his service-connected 
posttraumatic stress disorder (PTSD) renders him 
unemployable.  

On May 2002 VA examination to determine the initial 
evaluation for PTSD, it was noted that the veteran worked as 
a delivery driver six to 18 hours a week.  He had worked in 
this capacity since November 2001.  Prior to 2001, he was 
most stably employed when he worked for a company for 24 1/2 
years, but quit in September 1999 due to low pay.  His 
diagnosis of PTSD included a severity of psychosocial 
stressors, and occupational and social problems.  His global 
assessment of functioning (GAF) was 55. His symptoms related 
to PTSD were noted to be chronic and moderate.  

In January 2003, the veteran's request for Vocational 
Rehabilitation and Employment services was denied.  A 
November 2002 counseling record reiterated the veteran's past 
employment history and noted that he was currently content 
with working part-time.  He also received a retirement award 
from the previous employer with whom he worked for 24 1/2 
years.  When asked why he was coming to vocational 
rehabilitation, he said that he was interested in taking the 
necessary measures to increase his compensation rating.  He 
indicated that he was not receiving any type of treatment for 
his PTSD.  It was determined that he was not considered to 
have an employment handicap; therefore, he was not entitled 
to receive vocational rehabilitation services.  

June 2003 through May 2005 treatment records from Portland VA 
Medical Center (VAMC), included an October 2004 record that 
noted that the veteran had a personal goal of increasing his 
service-connected disability to 100%, and hoped that 
appropriately engaging with VA health care would facilitate 
that process.  Subsequent records noted participation in 
group therapy sessions.  

As noted, in July 2003, VA attempted to contact the veteran's 
prior employer, in which he was employed as a parts man 
(delivery person) to obtain additional information regarding 
the reasons for the veteran's termination.  No response was 
received.  It was later noted on a VA examination that the 
business had closed down on or about November 2002.  

August 2003 VA examination report included the veteran's past 
employment history and noted that the veteran has been 
unemployed since 2002, when the business he worked at as a 
delivery person closed down.  The veteran indicated that he 
sometimes looked for a management position and filled out a 
couple of applications, but never received a phone call for 
an interview.  He reported that his war related experiences 
caused him to feel fearful and horrified.  He reported 
moderate feelings of psychological distress and moderate 
physical reactivity when reminded of his war experiences.  He 
indicated that he did not like crowds; had a mild loss of 
interest in enjoyable activities, such as fishing, which may 
also be related to his depressive disorder; felt socially 
isolated and emotionally numb; had symptoms of hyperarousal, 
but not recently; felt irritable; and had hypervigilant 
behaviors such as looking over his shoulders and being 
moderately startled by loud noises.  

Results of the August 2003 examination based on a clinical 
review, a careful review of the claims file, service medical 
records, the prior VA examination report (May 2002), and the 
use of the PTSD checklist with ratings provided by the 
veteran showed that the veteran's symptoms of PTSD were at a 
very mild level.  The examiner noted that the veteran 
appeared to show a mild to moderate level of impairment in 
social functioning, which could be attributed to his PTSD, 
his depression due to post military recent stressful life 
events, and his natural tendency to be a loner as reported by 
him.  The examiner stated that there was no evidence of 
complications due to the veteran's service-connected PTSD.  
His service-connected PTSD did not make him unemployable and 
he was capable of being gainfully employed.  

The examiner noted that the veteran had symptoms that 
appeared to indicate that he suffered from depressive 
disorder not otherwise specified secondary to: recent 
stressful life events, which included his divorce five years 
ago after 22 years of marriage; his resignation from a stable 
management position; being unable to get a management 
position over the past nine months; and having to discontinue 
his part-time job because of closure of the company.  He 
reported a mildly depressed mood that started about three 
years ago, mild loss of interest in pleasurable activities, 
mild feelings of guilt and worthlessness, having slightly 
less energy than usual, sleeping somewhat less than usual, 
and mild feelings of restlessness.  He denied suicidal 
ideation at the present time.  Compounding the veteran's 
psychiatric difficulties were his problems with alcohol 
dependence and cannabis dependence.  The examiner opined that 
from a mental health perspective, the veteran's current 
overall psychiatric status did not make him unemployable.  
His GAF due to PTSD was 70, with some difficulty in social 
functioning.  His GAF due to service-connected PTSD plus 
depressive disorder not otherwise specified, alcohol 
dependence, and cannabis dependence was 61, with some 
difficulty in social functioning. 

III.  Criteria and Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's PTSD is rated 70 percent, satisfying the 
schedular requirements of 38 C.F.R. § 4.16(a).  To establish 
entitlement to TDIU, however, it must also be shown that due 
to service connected disability the veteran is unable to 
obtain or pursue a substantially gainful employment.  

The impact of the veteran's service connected PTSD on his 
employability must be adduced from a review of the medical 
evidence (and any other competent evidence) as to how the 
veteran's PTSD affects his ability to function in a work 
setting.  A November 2002 counseling record from Vocational 
Rehabilitation and Employment services found that he did not 
have an employment handicap and was not entitled to 
vocational rehabilitation services.  Treatment records from 
Portland VAMC indicated that the veteran was seeking 
treatment primarily to facilitate reaching his personal goal 
of receiving a 100 % disability rating.  On August 2003 VA 
examination, the examiner opined that from a mental health 
perspective, the veteran's current overall psychiatric status 
did not make him unemployable.  There is no competent 
(medical) evidence that suggests otherwise; there is no 
medical opinion that the veteran's difficulty in social 
functioning is of such severity as to make him unemployable.   

In summary, the record does not demonstrate that the 
veteran's service-connected disability (PTSD, rated 70 
percent) render him unable to engage in substantially gainful 
occupation consistent with his education and experience.  
There is a preponderance of the evidence against the claim, 
and it must be denied.  


ORDER

TDIU is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


